            Case 3:19-cr-02439-WQH Document 1 Filed 06/27/19 PageID.1 Page 1 of 7
,.
                                                                             r:11 Fn
                                                                             ~   ij   ,,.._,..,,.   ... - . -   1,-,,-,'




      1                                                                  19JUN27 PH ~:32
      2

      3
                                                                       n:
      4

      5

      6

      7

      8                             UNITED STATES DISTRICT COURT
                                                              !
      9                           SOUTHERN DISTRICT OF C~LIFORNIA

     10                                 June 2017        nd
                                                     Gra    Jury     19 CR 2 l!S ~; WQH
     11   UNITED STATES OF AMERICA,                  Case No.

     12                Plaintiff,                    I N D I C T M E N T

     13         v.                                   Title 18, U.S.C., Sec. 371 -
                                                     Conspiracy; Title 42, U.S.C.,
     14   WELLGREENSCA, INC. ( 1) ,
                                                     Sec. 6928 (d) (1) - Illegal
          LUNAR LOUSSIA (2),
     15   NADIA MALLOIAN (3),                        Transportation of Hazardous Waste;
                                                     Title 42, U.S.C., Sec. 6928(d) (5)-
     16                Defendants.                   Transportation of Hazardous Waste
                                                     Without a Manifest; Title 18,
     17                                              U.S.C., Sec. 2 - Aiding and
          -------------------~Abetting
     18

     19        The grand jury charges:

     20                             INTRODUCTORY ALLEGATIONS

     21        1.     The   Resource    Conservation    and       Recovery   Act               ("RCRA")                     was

     22   enacted in 197 6 to insure that all hazardous waste generated in the

     23   United States was managed in a manner that would minimize the threat to

     24   human health and the environment.          42 USC§ 6902(b).

     25        2.     At all times relevant herein, under the authority provided by

     26   RCRA, the Environmental Protection Agency ("EPA") established a cradle

     27   to grave tracking system for tracking hazardous waste.                  EPA regulations

     28   require    generators   of   hazardous    waste   to    prepare    a   hazardous                                 waste


          MKP:nlv:San Diego:6/26/19
       Case 3:19-cr-02439-WQH Document 1 Filed 06/27/19 PageID.2 Page 2 of 7



 1 manifest to transport hazardous waste from their site.                           A hazardous
 2   waste manifest is a form used for identifying the quantity, composition,

 3   and the origin, routing, and destination of hazardous waste during its

 4   transportation from the point of generation to the point of disposal,

 5   treatment,    or storage.        42 USC   §     6903 (12).      The manifest form is in
 6   triplicate,    and    is   to   be   signed by      the      generator,    transporter    and

 7   disposal site, as the waste progresses throughout its journey.                     When the

 8   waste reaches its final destination,               a copy of the completed manifest

 9   is to be sent to both the generator and the regulatory authorities to

10   demonstrate that the waste was properly managed.                    EPA regulations requ~re

11   that the EPA identification numbers of the generator, transporter and

12   disposal site appear on the manifest.

13        3.      At all times relevant herein,             EPA regulations required that

14   all sites where hazardous waste is disposed of must have a valid permit
15   for such activity.

16        4.      At all times relevant herein,                defendant WELLGREENSCA,        INC.

17   ("Wellgreens")       was   engaged   in   the     business     of    extracting oils     from

18   cannabis at a location on Trade Street in San Diego,                       California.     As

19   part of the manufacturing process, Wellgreens generated various wastes,

20   including 55-gallon drums of waste ethanol.                  The waste ethanol generated

21   by Wellgreens was a federally regulated hazardous waste that exhibited

22   the characteristic of ignitability, because it had a flashpoint of less

23   than 140 degrees Fahrenheit.

24        5.      At all times relevant herein, defendant LUNAR LOUSSIA was one

25   of the owners of Wellgreens, and was present at the site on a regular
2 6 basis to oversee the facility.

27

28
                                                   2
       Case 3:19-cr-02439-WQH Document 1 Filed 06/27/19 PageID.3 Page 3 of 7



 1          6.   At all times relevant herein, defendant NADIA MALLOIAN was an

 2   administrator at Wellgreens,                  and was present at the site on a daily

 3   basis to facilitate day-to-day operations.

 4                                                    Count 1

 5                                      Conspiracy (18 USC §371)

 6          7.    Paragraphs 1 through 6 of the Introductory Allegations are

 7   incorporated as if set forth in full herein.

 8          8.    Beginning on or about at least as early as November of 2017

 9   and continuing up to and including on or about June 8, 2018, within the

10   Southern District of California,                   defendants WELLGREENSCA,                   INC.,    LUNAR

11   LOUSSIA and NADIA MALLOIAN did conspire and agree together and with R.U.

12   and others to commit offenses against the laws of the United States, to

13   wit:

14                a.        To     knowingly        transport         a     hazardous        waste         to   an

15   unpermitted        site,      in   violation        of    Title        42,     United       States     Code,

16   Section 6928 (d) (1); and

17                b.        To     knowingly       transport      or        cause     to    be     transported

18   hazardous     waste         without     a     manifest,     where        regulations          required       a

19   manifest,         in        violation       of     Title         42,         United     States         Code,

20   Section 6928 (d) (5).

21          9.    As    a    method     and means         of    the       conspiracy,        the    defendants

22   telephoned R. U.        ( deceased) , a refuse hauler not licensed to transport

23   hazardous waste, and requested that he come to their facility to remove

24   waste, including drums of spent ethanol.                         Defendants paid R.U. and his

25   assistants        in   cash     for     the      disposal    of        the    drums,     in    an     amount

26   approximately half the cost of lawful disposal.                              No invoices, manifests,

27   receipts    or     other      paperwork associated               with        these    transactions         was

28   prepared by any party.

                                                          3
       Case 3:19-cr-02439-WQH Document 1 Filed 06/27/19 PageID.4 Page 4 of 7



 1           10.   In furtherance of said conspiracy, the following overt acts,

 2   among others, were committed within the Southern District of California:

 3                 a.   On or about December 26, 2017, defendant NADIA MALLOIAN

 4   rented    a   Penske    truck    used    to    conceal          drums       of    waste     ethanol   from

 5   inspectors,

 6                 b.   On or about January 10,                    2018,    defendant NADIA MALLOIAN

 7   telephoned R. U.

 8                 c.   On or about January 3 0,                   2018,    in response to a request

 9   for information about the disposal of the hazardous waste generated at

10   the facility, defendant LUNAR LOUSSIA sent an email stating "I'll handle

11   today."

12                 d.   On    or    about    February          6    and     7,    2018,     an    employee   of

13   defendant WELLGREENSCA, INC., telephoned R.U.

14                 e.   On or about February 7, 2018, co-conspirators transported

15   3 drums of waste ethanol from the Wellgreens facility on Trade Street

16   in San Diego and dumped them at Hill Street in El Cajon,                                       without a

17   hazardous waste manifest.

18                 f.   On     or     about        February           13,        2019,      co-conspirators

19   transported 10 drums of waste ethanol from the Wellgreens facility on

20   Trade    Street    in   San     Diego    and    dumped          them    at       the   intersection     of

21   California state routes 52 and 125, without a hazardous waste manifest.

22                 g.   On    or about       March       23,       2018,    defendant        NADIA MALLIOAN

23   telephoned R. U.

24                 h.   On or       about April          30,       2018,    defendant        NADIA MALLIOAN

25   telephoned R.U.

26                 i.   On    or    about    May    1,       2018,     co-conspirators            transported

27   4 drums of waste ethanol from the Wellgreens facility on Trade Street

28

                                                         4
          Case 3:19-cr-02439-WQH Document 1 Filed 06/27/19 PageID.5 Page 5 of 7



 1   in San Diego and dumped them at the intersection of California state
 2   routes 52 and 125, without a hazardous waste manifest.

 3                 j.   On   or   about May 4,        2018,   co-conspirators   transported
 4   4 drums of waste ethanol from the Wellgreens facility on Trade Street
 5   in San Diego to Jama cha Road in El Cajon,                without a hazardous waste
 6 manifest.

 7                 k.   On or about May 17,           2018,   co-conspirators transported
 8   4 drums of waste ethanol from the Wellgreens facility on Trade Street
 9   in San Diego to Avocado Avenue in El Cajon, without a hazardous waste
10   manifest.

11                 1.   On or about June 8,           2018,   co-conspirators transported
12   3 drums of waste ethanol from the Wellgreens facility on Trade Street
13   in San Diego to Logan Avenue in San Diego,                without a hazardous waste
14   manifest.

15   All in violation of Title 18, United States Code, Section 371.

16                                         Counts 2-6

17                      Illegal Transportation of Hazardous Waste

18                                    (42 USC §6928 (d) (1)

19           11.   Paragraphs 1 through 6 of the Introductory Allegations are
20   incorporated as if set forth in full herein.

21           12.   On or about the dates set forth below in Column B, defendants
22   WELLGREENSCA,      INC.,     LUNAR LOUSSIA       and NADIA MALLOIAN    did   knowingly

23   transport and cause to be transported hazardous waste, to wit, drums of

24   waste ethanol having the characteristic of ignitability, set forth below

25   in Column C, to a facility without a permit under this subchapter, as
26   described below in Column D:

27   //

28   //
                                                  5
          Case 3:19-cr-02439-WQH Document 1 Filed 06/27/19 PageID.6 Page 6 of 7


              Count   Date           # of drums    Location
 1

 2            (A)      (B)           (C)           ( D)

 3            2       2-7-18         3'            1350 Hill Street, El Cajon

 4            3        5-1-18        4             Intersection of SR 125 and SR 52
 5            4        5-4-18        4             171 Jamacha Road, El Cajon
 6
              5        5-17-18       4             1201 Avocado Avenue, El Cajon
 7
              6        6-8-18        3             5075 Logan Avenue, San Diego
 8

 9 All in violation of Title 42,                United States Code,        Section 6928 (d) (1),

10   and Title 18, United States Code, Section 2.

11                                             Counts 7-11

12                  Transportation of Hazardous Waste Without a Manifest

13                                           (42 USC §6928 (d) (5)

14           13.    Paragraphs       1 through 6 of the Introductory Allegations are

15   incorporated as if set forth in full herein.
16           14.    On or about the dates set forth below in Column B, defendants

17   WELLGREENSCA,           INC.,   LUNAR   LOUSSIA       and   NADIA MALLOIAN   did   knowingly

18   transport and cause to be transported hazardous waste, to wit, drums of

19   waste ethanol having the characteristic of ignitability, set forth below

20   in Column C, without a manifest,              which were required by regulation to
21   be tr ansported with a manifest:

22   II
23   II
24   II
25   II
26   II
27   II
28   II
                                                       6
       Case 3:19-cr-02439-WQH Document 1 Filed 06/27/19 PageID.7 Page 7 of 7


           Count    Date      # of drums
 1

 2
            (A)     (B)       (C)

 3         7        2-7-18    3

 4         8        5-1-18    4
 5         9        5-4-18    4
 6
           10       5-17-18   4
 7
           11       6-8-18    3
 8

 9 All in violation of Title 42,        United States Code,    Section 6928 (d) (5),

10   and Title 18, United States Code, Section 2.
11         DATED:   June 27, 2019.
12                                                A TRUE BILL:
13

14

15   ROBERT S. BREWER, JR.
     United States Attorney
16

17   By:
           MEL~~~IERSON
18         Assistant U.S. Attorney
19

20

21

22

23

24

25

26

27

28
                                            7
